Exhibit 10.5

 

COST SHARING AGREEMENT

 

COST SHARING AGREEMENT, dated as of November 3, 2016 (this “Agreement”), by and
between Great Elm Capital Management, Inc., a Delaware corporation (“GECM”), and
MAST Capital Management LLC, a Delaware limited liability company (“MAST”).
Certain capitalized terms are defined in Section 7.17.

 

RECITALS

 

Concurrent with the execution of this Agreement, GECC GP Corp., a Delaware
corporation (“GP Corp”) and MAST are entering into an Asset Purchase Agreement
(the “Asset Purchase Agreement”).

 

The execution and delivery of this Agreement is a condition to the consummation
of the transactions contemplated by the Asset Purchase Agreement.

 

GECM is willing to assume all of the costs of the transferred people and other
obligations on the condition that MAST share in such costs on the terms of this
Agreement.

 

AGREEMENT

 

In consideration of the foregoing and the mutual promises in this Agreement, the
parties, intending to be legally bounds, agree as follows:

 

1.            SERVICES TO MAST.  For so long as requested by MAST, GECM must
provide MAST access to and the right to use on a royalty-free basis (subject to
the immediately following sentence), people, facilities, infrastructure, other
intangibles and services, other operating assets, and goodwill reasonably
comparable (measured in light of the then current business environment and other
factors) to those represented by the assets transferred, assumed liabilities and
people transferred per the Asset Purchase Agreement.  This commitment of GECM is
expressly conditioned upon MAST making all required cost sharing payments under
Article 2.  GECM’s obligations under this Article 1 are reduced to the extent
that the assets transferred, assumed liabilities and people transferred per the
Asset Purchase Agreement were those of a single private money management firm,
and MAST understands and acknowledges that its rights under this Article 1 are
to services of an investment management business that is a subsidiary of a
public company that will be engaged in multiple businesses (only one of which is
providing services back to MAST per this Article 1).

 

2.            COST SHARING.

 

2.1          Direct Costs.  In principle, any out-of-pocket cost that is
intended to benefit only one of the Parties or the investment products managed
by one of the Parties (an “Identified Cost”), shall be paid by that Party or its
managed investment products.  If either Party pays Identified Cost in respect of
the other Party or such other Party’s managed investment products, the Party or
its managed investment products that were intended to benefit from such
Identified Cost shall be reimburse the paying Party for such Identified Cost.

 

2.2          Personnel Cost.

 

(a)                   Each Party shall prepare a monthly schedule of salaries
and wages of its employees.  Each Party shall provide a reasonable good-faith
allocation of the activities of each employee.  Neither party shall be required
to maintain hourly or other detailed activity logs for its employees in order to
support such allocation.  Employee activities that are specifically for the
benefit of either Party, another organization (e.g. headquarters costs) or the
investment products such Party manages, shall be separately identified (a
“Variable Activity”).  All other activities shall be reasonably grouped in good
faith into major pools (e.g. research, portfolio company management,
trading, etc.) of activity (an “Allocated Activity”).

 

1

--------------------------------------------------------------------------------


 

(b)                   Each Party shall prepare a monthly reasonable good-faith
estimate of the activity base that best represents the driver of each Allocated
Activity.  If a Party is unable to practically derive an activity base without
undue effort or accounting expense, then it may select a macro activity base
(e.g. assets under management) to use with respect to an Allocated Activity.

 

(c)                   Each Party shall prepare a monthly statement of Variable
Activities and Allocated Activities performed by its employees and the
allocation of such Allocated Activities to be allocated to the other Party or
the investment products that such other Party manages using the applicable
activity bases.

 

(d)                   Employee benefits shall be added to direct salary and
wages with respect to Variable Activities and Allocated Activities,
respectively.  Allocable benefits shall include employment taxes, health and
welfare benefits, payroll costs, pension plans, contributions to post-retirement
plans and the value of equity owned by employees or incentive compensation whose
value is derived in whole or in part from equity securities of the applicable
Party or a member of its corporate group.  Allocable benefits shall include
deferred compensation earned during the applicable period (whether or not
currently expensed for generally accepted accounting principles (“GAAP”) or
taxes).  Carried interest, bonus or other incentive fee related compensation
shall be included the cost pool for Variable Activities and Allocated
Activities, respectively, whether or not the employees interest therein is
subject to subsequent forfeiture or vesting or currently expensed for GAAP or
tax purposes.  Bonus costs may include good faith accruals in accordance with
GAAP even if the allocation to specific employees has not yet been made and even
if such accrual may be reversed in subsequent periods (but such reversal of a
prior accrual shall reduce employee benefit costs in such such subsequent
period).

 

(e)                    Except as provided in Section 2.3(f), MAST may not bill
GECM for any costs associated with persons who are employees of GECM.

 

(f)                     From the date of this Agreement until December 31, 2016,
MAST shall remain the employer of record for payroll, health, welfare and
benefit matters for the employees transferred per the Asset Purchase Agreement.

 

(g)                   Any employee payment measured in reference to MAST or
investment vehicles managed by MAST shall be treated as a separate Variable
Activity solely attributable to MAST.

 

2.3          Non-Employee Allocated Costs.

 

(a)                   Costs and expenses of a Party not included in Section 2.1
or Section 2.2 shall be accumulated on a monthly basis on a reasonable
good-faith basis into cost pools (“Cost Pools”).

 

(b)                   Costs that have a fixed and variable component may be
allocated using different activity bases and the variable element may constitute
a Variable Activity while the fixed element may constitute an Allocated
Activity.  Fixed costs shall be amortized using the same method and estimates
used for GAAP (e.g. straight line, units of activity, salvage value, etc.)

 

2

--------------------------------------------------------------------------------


 

(c)                   Each Party shall prepare a monthly reasonable good-faith
estimate of the activity base that best represents the driver of each Cost
Pool.  If a Party is unable to practically derive an activity base without undue
effort or accounting expense, then it may select a macro activity base (e.g.
assets under management) to use with respect to a Cost Pool.

 

(d)                   Each Party shall prepare a monthly statement of its Cost
Pools and the allocation of each Cost Pool to be allocated to the other Party or
the investment products that such other Party manages and an allocation thereof
using the applicable activity base.

 

3.                  PAYMENTS

 

3.1          Invoices. The Parties shall invoice each other within twenty days
of the end of each calendar months for amounts payable by the other party per
Article 2.  Each Party shall pay the invoiced amount within ten days of receipt
of the applicable invoice.

 

3.2          Quarterly Settlement.  Within sixty days following the end of each
calendar quarter, each Party shall deliver a detailed quarterly recollection
comparing amounts invoiced under Section 3.1 with amounts that should have been
invoiced per Article 2 after giving effect to any quarter end accruals or
adjustments to amounts previously recorded.  Within ten days following receipt
of a quarterly reconciliation, any amounts due thereunder shall be paid or
refunded by the applicable Party.

 

3.3          Annual Settlement.  Within ninety days following the end of each
calendar year, each Party shall deliver a detailed annual recollection comparing
amounts invoiced under Section 3.1 with amounts that should have been invoiced
per Article 2 after giving effect to any year end accruals or adjustments to
amounts previously recorded.  Within ten days following receipt of an annual
reconciliation, any amounts due thereunder shall be paid or refunded by the
applicable Party.

 

3.4          Manner of Payment. A netting of any amount payable under this
Agreement as against existing accounts payable and accounts receivable, shall be
acceptable payment, effective as of the date of the netting on the books of both
of the Parties.

 

3.5          Records and Audits. The Parties shall each maintain written records
for at least six years, in sufficient detail to permit ready verification of the
amounts charged per Article 2. Such records shall be made available to the other
Party or its designee for such inspection, audit and certification as may be
reasonably necessary. If, as a result of any audit verification or
certification, there is an adjustment in the amounts and allocations determined
under this Section 3.5, such amount shall be paid within forty-five days of the
end of such quarter.

 

3.6          Currency. Unless otherwise agreed by the Parties, all payments
contemplated hereby or made by the Parties in connection herewith shall be made
in U.S. dollars. In determining costs or making any calculation hereunder, any
amount in currencies other than U.S. dollars shall be translated into U.S.
dollars at the prevailing bookkeeping rate used by the applicable Party during
the period in which the revenue or expense is recognized under GAAP.

 

4.                   STANDARD OF SERVICE.  Subject to the general principles in
Section 1:

 

3

--------------------------------------------------------------------------------


 

4.1          Software and Software Licenses.

 

(a)                   If and to the extent requested by MAST, GECM shall use
commercially reasonable efforts to assist MAST in its efforts to obtain licenses
(or other appropriate rights) to use, duplicate and distribute, as necessary and
applicable, certain computer software necessary for GECM to provide, and MAST to
receive, the level of service MAST has under such software as of the date of
this Agreement. The Parties acknowledge and agree that there can be no assurance
that GECM’s efforts will be successful or that GECM will be able to obtain such
licenses or rights on acceptable terms or at all and, where GECM enjoys rights
under any enterprise or site license or similar license, the Parties acknowledge
that such license typically precludes partial transfers or assignments or
operation of a service bureau on behalf of unaffiliated entities. In the event
that GECM is unable to obtain such software licenses, the Parties shall work
together using commercially reasonable efforts to obtain an alternative software
license to allow GECM to provide, and MAST to receive, such services.

 

(b)                   If there are any costs associated with obtaining software
licenses such costs shall be paid and reimbursed per Article 2, including the
possibility that transfer fees and similar costs may be Identified Costs or
Variable Costs.

 

(c)                   GECM shall maintain the historical electronic records of
MAST for so long as required under applicable law, including the Investment
Advisors Act of 1940, and provide MAST with full access to such historical
records for regulatory and other purposes.

 

4.2         Access to Facilities.

 

(a)                   GECM shall allow MAST and its Representatives full access
to the facilities of GECM necessary for MAST to conduct its business and
continue to benefit from the infrastructure transferred under the Asset Purchase
Agreement.

 

(b)                   Notwithstanding the other rights of access of the Parties
under this Agreement, each Party shall afford the other Party and its
Representatives, following not less than one business days’ prior written notice
from the other Party, reasonable access during normal business hours to the
facilities, information, systems, infrastructure, and personnel of the relevant
Party as reasonably necessary for the other Party to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services, including in
connection with verifying compliance with Section 404 of the Sarbanes-Oxley Act
of 2002; provided, however, such access shall not unreasonably interfere with
any of the business or operations of such Party or its Subsidiaries.

 

(c)                   Except as otherwise permitted by the other Party in
writing, each Party shall permit only its authorized Representatives,
contractors, invitees or licensees to access the other Party’s facilities.

 

4.3           Cooperation. It is understood that it will require the significant
efforts of both Parties to implement this Agreement and to ensure performance of
this Agreement by the Parties at the agreed-upon levels in accordance with all
of the terms and conditions of this Agreement. The Parties will cooperate,
acting in good faith and using commercially reasonable efforts, to effect a
smooth and orderly transition of the services provided under this Agreement from
the provider to the recipient (including the assignment or transfer of the
rights and obligations under any third-party contracts).

 

4.4           Data Protection. GECM shall only process personal data which it
may receive from MAST, while carrying out its duties under this Agreement:
(a) in such a manner as is necessary to carry out those duties; (b) in
accordance with the instructions of MAST; and (c) using appropriate technical
and organizational measures to prevent the unauthorized or unlawful processing
of such personal data and/or the accidental loss or destruction of, or damage
to, such personal data.

 

4

--------------------------------------------------------------------------------


 

4.5           Standard for Service.

 

(a)                   GECM agrees (i) to perform the services in a commercially
reasonable manner and in any event substantially similar to that which are
applicable to similar services provided GECM’s affiliates or GECM’s own
business; and (ii) upon receipt of written notice from MAST identifying any
outage, interruption or other failure of any service, to respond to such outage,
interruption or other failure of such service in a manner that is substantially
similar to the manner in which such GECM responded to any outage, interruption
or other failure of the same or similar services for GECM’s or its affiliates
own businesses. The Parties acknowledge that an outage, interruption or other
failure of any Service shall not be deemed to be a breach of the provisions of
this Agreement so long as GECM complies with the foregoing clause (ii).

 

(b)                   Nothing in this Agreement shall require GECM to perform or
cause to be performed any service to the extent the manner of such performance
would constitute a violation of applicable Law or any existing contract or
agreement with a third party. If GECM is or becomes aware of any potential
violation on the part of GECM, GECM shall promptly send a written notice to MAST
of any such potential violation. The Parties each agree to cooperate and use
commercially reasonable efforts to obtain any necessary third-party consents
required under any existing contract or agreement with a third party to allow
GECM to perform or cause to be performed any service in accordance with the
standards set forth in this Section. Any costs and expenses incurred by either
Party in connection with obtaining any such third-party consent that is required
to allow GECM to perform or cause to be performed any such service shall be
reimbursable under Article 2. If, with respect to any service to be provided
hereunder, the Parties, despite the use of such commercially reasonable efforts,
are unable to obtain a required third-party consent or the performance of such
service by GECM would continue to constitute a violation of applicable Laws,
GECM shall use commercially reasonable efforts in good faith to provide such
services in a manner as closely as possible to the standards described in this
Section 4.5 that would apply absent the exception provided for in the first
sentence of this Section 4.5(b).

 

4.6           Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT THE SERVICES ARE PROVIDED
AS-IS, THAT EACH PARTY ASSUMES ALL RISKS AND LIABILITY ARISING FROM OR RELATING
TO ITS USE OF AND RELIANCE UPON THE SERVICES AND THE OTHER PARTY, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, MAKES NO REPRESENTATION OR WARRANTY WITH
RESPECT THERETO. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES REGARDING THE SERVICES, WHETHER EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO QUALITY,
PERFORMANCE, NONINFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF
ANY SERVICE FOR A PARTICULAR PURPOSE.

 

4.7           Compliance with Laws and Regulations. Each Party shall be
responsible for its own compliance and its subcontractors’ compliance with any
and all Laws applicable to its performance under this Agreement. No Party will
knowingly take any action in violation of any such applicable Law that results
in liability being imposed on the other Party.

 

5

--------------------------------------------------------------------------------


 

4.8                Operational Integration.  The Parties are operationally
integrated investment advisors, and that, in addition to being subject to its
own compliane policies and procedures (including restricted trading lists, the
“Compliance Policies”), it shall also be subject to the other Party’s reasonable
compliance policies.

 

5.                           LIMITATION OF LIABILITY AND INDEMNIFICATION

 

5.1                Consequential and Other Damages. Notwithstanding anything to
the contrary contained in this Agreement, no Party shall not be liable to the
other Party or any of its Affiliates or Representatives, whether in contract,
tort (including negligence and strict liability) or otherwise, at law or equity,
for any special, indirect, incidental, punitive or consequential damages
whatsoever (including lost profits or damages calculated on multiples of
earnings approaches), which in any way arise out of, relate to or are a
consequence of, the performance or nonperformance by a Party (including any
Affiliates and Representatives of such Party and any unaffiliated third-party
providers, in each case, providing the applicable services) under this Agreement
or the provision of, or failure to provide, any services under this Agreement,
including with respect to loss of profits, business interruptions or claims of
customers.

 

5.2                Limitation of Liability. The liabilities of each Party under
this Agreement for any act or failure to act in connection herewith (including
the performance or breach of this Agreement), or from the sale, delivery,
provision or use of any services provided under or contemplated by this
Agreement, whether in contract, tort (including negligence and strict liability)
or otherwise, at law or equity, shall not exceed the total aggregate paid
hereunder for such service or asset.

 

5.3                Release and GECM Indemnity. Subject to Section 5.1, MAST
hereby releases GECM and its Affiliates and Representatives (each, a “GECM
Indemnified Party”), and MAST hereby agrees to indemnify, defend and hold
harmless each such GECM Indemnified Party from and against any and all
liabilities arising from, relating to or in connection with: (a) the use by MAST
or any of its Affiliates, Representatives or other Persons of any services
provided by GECM hereunder; or (b) the sale, delivery, provision or use of any
services provided by GECM under or contemplated by this Agreement, in the case
of each of clause (a) and (b), except to the extent that such liabilities arise
out of, relate to or are a consequence of a GECM Indemnified Party’s bad faith,
gross negligence or willful misconduct.

 

5.4                Release MAST Indemnity. Subject to Section 5.1, GECM hereby
releases MAST and its Affiliates and Representatives (each a “MAST Indemnified
Party”), and GECM hereby agrees to indemnify, defend and hold harmless each such
MAST Indemnified Party, from and against any and all liabilities arising from,
relating to or in connection with: (a) the use of any services by GECM or any of
its Affiliates, Representatives or other Persons of any services provided by
MAST hereunder; or (b) the sale, delivery, provision or use of any services
provided by MAST under or contemplated by this Agreement, in the case of each of
clause (a) and (b), to the extent that such liabilities arise out of, relate to
or are a consequence of a MAST Indemnified Party’s bad faith, gross negligence
or willful misconduct.

 

5.5                Liability for Payment Obligations. Nothing in this Article 5
shall be deemed to eliminate or limit, in any respect, obligations to pay under
Articles 2 and 3.

 

6

--------------------------------------------------------------------------------


 

5.6                Exclusion of Other Remedies. The provisions of this Article 5
shall, to the maximum extent permitted by applicable Law, be the sole and
exclusive remedies of the MAST Indemnified Parties and the GECM Indemnified
Parties, as applicable, for any claim, loss, damage, expense or liability,
whether arising from statute, principle of common or civil law, principles of
strict liability, tort, contract or otherwise under this Agreement.

 

5.7                Confirmation. Neither Party excludes responsibility for any
liability which cannot be excluded pursuant to applicable Law.

 

6.                         TERM AND TERMINATION

 

6.1                Term and Termination.

 

(a)                   This Agreement shall commence immediately upon the date
hereof and shall terminate upon the earlier to occur of: (i) the last date on
which GECM is obligated to provide any service to MAST in accordance with the
terms of this Agreement or (ii) the mutual written agreement of the Parties to
terminate this Agreement in its entirety.

 

(b)                   Without prejudice to MAST’s rights with respect to a Force
Majeure, MAST may from time to time terminate this Agreement with respect to the
entirety of any individual service but not a portion thereof: (i) for any reason
or no reason, upon providing at least sixty days’ prior written notice to GECM;
provided, however, that MAST shall pay to GECM the necessary and reasonable
documented out-of-pocket costs incurred in connection with the wind down of such
service, other than any employee severance and relocation expenses, but
including unamortized license fees and costs for equipment used to provide such
service, contractual obligations under agreements used to provide such service,
any breakage or termination fees and any other termination costs payable by GECM
with respect to any resources or pursuant to any other third-party agreements
that were used by GECM to provide such service (or an equitably allocated
portion thereof, in the case of any such equipment, resources or agreements that
also were used for purposes other than providing services); or (ii) if GECM has
failed to perform any of its material obligations under this Agreement with
respect to such service, and such failure shall continue to exist thirty days
after receipt by GECM of written notice of such failure from MAST. If any
service is terminated other than at the end of a month, cost associated with
such service shall be pro-rated appropriately.

 

6.2          Effect of Termination. Upon termination of any service pursuant to
this Agreement, GECM will have no further obligation to provide the terminated
service, and MAST will have no obligation to pay any future costs relating to
any such service; provided, however, that MAST shall remain obligated to GECM
for the (i) costs owed and payable in respect of services provided prior to the
effective date of termination and (ii) any applicable charges described in
Section 6.1(b), which charges shall be payable only in the event that MAST
terminates any service pursuant to Section 6.1(b). In connection with the
termination of any service, the provisions of this Agreement not relating solely
to such terminated service shall survive any such termination, and in connection
with a termination of this Agreement, Article 5 (including liability in respect
of any indemnifiable liabilities under this Agreement arising or occurring on or
prior to the date of termination), Article 6, Article 7, all confidentiality
obligations under this Agreement and liability for all due and unpaid amounts
under Articles 2 and 3, shall continue to survive indefinitely.

 

7

--------------------------------------------------------------------------------


 

6.3          Force Majeure.

 

(a)                   Neither Party (nor any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of a Force Majeure; provided, however, that
(i) such Party (or such Person) shall have exercised commercially reasonable
efforts to minimize the effect of such Force Majeure on its obligations; and
(ii) the nature, quality and standard of care that GECM shall provide in
delivering a service after a Force Majeure shall be substantially the same as
the nature, quality and standard of care that GECM provides to its Affiliates
with respect to such service. If a Force Majeure occurs, the Party whose
performance is affected thereby shall give notice of suspension as soon as
reasonably practicable to the other stating the date and extent of such
suspension and the cause thereof, and such Party shall resume the performance of
such obligations as soon as reasonably practicable after the removal of such
cause.

 

(b)                   During the period of a Force Majeure, MAST shall be
entitled to permanently terminate such services (and shall be relieved of the
obligation to pay for such services throughout the duration of such Force
Majeure) if a Force Majeure shall continue to exist for more than fifteen
consecutive days, it being understood that MAST shall not be required to provide
any advance notice of such termination to GECM or pay any charges in connection
therewith.

 

7.                   MISCELLANEOUS

 

7.1          No Agency. Nothing in this Agreement shall be deemed in any way or
for any purpose to constitute any Party an agent of an unaffiliated party in the
conduct of such other party’s business. Each Party shall act as an independent
contractor and not as the agent of the other Party in performing services
hereunder, selling assets, assuming liabilities, performing contractual
obligations, maintaining control over its employees, its subcontractors and
their employees and complying with all withholding of income at source
requirements, whether federal, national, state, local or foreign.

 

7.2          Subcontractors. GECM may hire or engage one or more subcontractors
to perform any or all of its obligations under this Agreement; provided,
however, that (i) GECM shall use the same degree of care in selecting any such
subcontractor as it would if such contractor was being retained to provide
similar services to GECM and (ii) GECM shall in all cases remain primarily
responsible for all of its obligations under this Agreement with respect to the
scope of the services, the standard for services and the content of the services
provided to MAST.

 

7.3          Due Authorization; Enforceability; No Conflict.  Each Party
represents and warrants to each other Party that: (a) the execution and delivery
of this Agreement by such party and the performance by such party of its
obligations hereunder and the consummation by such Party of the transactions
contemplated hereby have been duly authorized by all necessary actions on the
part of such Party, (b) this Agreement has been duly executed and delivered by
such Party and constitutes the legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms except to the
extent limited by general principles of equity and bankruptcy, insolvency or
similar laws and general equitable principles of affecting the rights of
creditors generally and (c) the execution and delivery of this Agreement by such
Party and the performance by such party of its obligations hereunder and the
consummation by such Party of the transactions contemplated hereby (i) do not
conflict with such Party’s organizational or governing documents and (ii) do not
conflict with, result in a breach or violation of, or constitute a default under
any law, regulations, rule or any order of any governmental authority applicable
to such Party or any material contract to which such Party or such Party’s
assets are bound.

 

8

--------------------------------------------------------------------------------


 

7.4          Choice of Law.  This Agreement and the transactions contemplated
hereby will be governed by the laws of the State of Delaware that are applicable
to contracts made in and performed solely in Delaware.

 

7.5          Treatment of Confidential Information.

 

(a)          The Parties shall not, and shall cause all other persons providing
services or having access to information of the other Party that is confidential
or proprietary (“Confidential Information”) not to, disclose to any other person
or use, except for purposes of this Agreement, any Confidential Information of
the other Party; provided, however, that the Confidential Information may be
used by such Party to the extent that such Confidential Information has been
(i) in the public domain through no fault of such Party or any member of such
Group or any of their respective Representatives, (ii) later lawfully acquired
from other sources by such Party which sources are not themselves bound by a
confidentiality obligation, or (iii) independently generated without reference
to any Confidential Information of the other Party; provided, further, that each
Party may disclose Confidential Information of the other Party, to the extent
not prohibited by applicable Law: (i) to its Representatives on a need-to-know
basis in connection with the performance of such Party’s obligations under this
Agreement; (ii) in any report, statement, testimony or other submission required
to be made to any Governmental Authority having jurisdiction over the disclosing
Party; or (iii) in order to comply with applicable Law, or in response to any
summons, subpoena or other legal process or formal or informal investigative
demand issued to the disclosing Party in the course of any litigation,
investigation or administrative proceeding. In the event that a Party becomes
legally compelled (based on advice of counsel) by deposition, interrogatory,
request for documents subpoena, civil investigative demand or similar judicial
or administrative process to disclose any Confidential Information of the other
Party, such disclosing Party shall provide the other Party with prompt prior
written notice of such requirement, and, to the extent reasonably practicable,
cooperate with the other Party (at such other Party’s expense) to obtain a
protective order or similar remedy to cause such Confidential Information not to
be disclosed, including interposing all available objections thereto, such as
objections based on settlement privilege. In the event that such protective
order or other similar remedy is not obtained, the disclosing Party shall
furnish only that portion of the Confidential Information that has been legally
compelled, and shall exercise its commercially reasonable efforts (at such other
Party’s expense) to obtain assurance that confidential treatment will be
accorded such Confidential Information.

 

(b)          Each Party shall, and shall cause its Representatives to, protect
the Confidential Information of the other Party by using the same degree of care
to prevent the unauthorized disclosure of such as the Party uses to protect its
own confidential information of a like nature, but in any event no less than a
reasonable degree of care.

 

(c)           Each Party shall be liable for any failure by its respective
Representatives to comply with the restrictions on use and disclosure of
Confidential Information contained in this Agreement.

 

(d)           Each Party shall comply with all applicable local, state,
national, federal and foreign privacy and data protection Laws that are or that
may in the future be applicable to the provision of services under this
Agreement.

 

9

--------------------------------------------------------------------------------


 

7.6           Exclusive Forum.

 

(a)             Any dispute under this Agreement or any Ancillary Agreement
shall be exclusively resolved through binding arbitration in Boston in
accordance with conducted in accordance with the expedited procedures set forth
in the JAMS Comprehensive Arbitration Rules and Procedures as then in effect
(including rules 16.1 and 16.2 or their successors), as modified herein.  Each
party shall nominate within ten days of filing of the notice of arbitration a
JAMS arbitrator and such JAMS arbitrators shall select within seven days a third
JAMS Arbitrator who shall be the sole Arbitrator to resolve such dispute (the
“Arbitrator”). The failure of a party to appoint an arbitrator within the time
prescribed shall be deemed equivalent to appointing the arbitrator appointed by
the other party as the Arbitrator.

 

(b)            Within ten days following the selection of the Arbitrator, each
party shall submit to the Arbitrator such party’s proposed order resolving all
matters (including cross claims) that are or could be included in the
arbitration (a “Settlement Proposal”).  The sole finding by the Arbitrator shall
be to select which of the Settlement Proposals most closely approximates the
Arbitrator’s own determination of the proper resolution in total of all matters
(including cross claims). The Arbitrator shall have no right to propose a middle
ground or any modification of either of the two Settlement Proposals. The
Settlement Proposal chosen by the Arbitrator as that mostly closely
approximating the Arbitrator’s own determination of the proper audit dispute
settlement amount shall constitute the decision of the Arbitrator and shall be
final and binding upon the parties. The Arbitrator shall not be required to
provide a reasoned opinion for his or her adoption of such party’s opinion, but
the Arbitrator’s determination shall be based on which party’s position in the
aggregate most closely approaches the correct interpretation of this Agreement,
the law and the facts.

 

(c)           Any award issued by the Arbitrator may be reduced to a judgment
and entered in a court of competent jurisdiction.  The party whose settlement
proposal is selected by the Arbitrator shall be entitled to reimbursement of all
costs, attorneys’ fees and other expenses associated with resolution of the
dispute.

 

(d)           The arbitration shall be governed by the Rules of Civil Procedure
and the Rules of Evidence as applicable in the Court of Chancery of the State of
Delaware when such court is hearing matters solely involving Delaware law. 
Where such rules confer on the court discretion in granting waivers or extending
time for performance, the Arbitrator may not grant such waiver or make such
extension without the consent of all parties to the arbitration.  Where such
rules confer on the court discretion in granting waivers or extending time for
performance, the Arbitrator may not grant such waiver or make such extension
without the consent of all parties to the arbitration.  Except as required by
law, neither any Party nor the Arbitrator may disclose the existence, content or
results of the arbitration.

 

(e)            In any arbitration arising out of or related to this Agreement,
requests for documents: (i) shall be limited to documents which are directly
relevant to significant issues in the case or to the case’s outcome; (ii) shall
be restricted in terms of time frame, subject matter and persons or entities to
which the requests pertain; and (iii) shall not include broad phraseology such
as “all documents directly or indirectly related to.

 

10

--------------------------------------------------------------------------------


 

(f)             In any arbitration arising out of or related to this Agreement
(i) there shall be production of electronic documents only from sources used in
the ordinary course of business. Absent a showing of compelling need, no such
documents are required to be produced from backup servers, tapes or other media,
(ii) absent a showing of compelling need, the production of electronic documents
shall normally be made on the basis of generally available technology in a
searchable format which is usable by the party receiving the e-documents and
convenient and economical for the producing party. Absent a showing of
compelling need, the parties need not produce metadata, with the exception of
header fields for email correspondence; (iii) the description of custodians from
whom electronic documents may be collected shall be narrowly tailored to include
only those individuals whose electronic documents may reasonably be expected to
contain evidence that is material to the dispute; and (iv) where the costs and
burdens of e-discovery are disproportionate to the nature of the dispute or to
the amount in controversy, or to the relevance of the materials requested, the
Arbitrator shall deny such requests. In any arbitration arising out of or
related to this Agreement, there shall be no interrogatories or requests to
admit. In any arbitration arising out of or related to this Agreement, each side
may take two discovery depositions. Each side’s depositions are to consume no
more than a total of fifteen hours. There are to be no speaking objections at
the depositions, except to preserve privilege. The total period for the taking
of depositions shall not exceed four weeks. Any party wishing to make a
dispositive motion shall first submit a brief letter (not exceeding five pages)
explaining why the motion has merit and why it would speed the proceeding and
make it more cost-effective. The other side shall have a brief period within
which to respond. Based on the letters, the Arbitrator will decide whether to
proceed with more comprehensive briefing and argument on the proposed motion. 
If the Arbitrator decides to go forward with the motion, he/she will place
page limits on the briefs and set an accelerated schedule for the disposition of
the motion. The pendency of such a motion will not serve to stay any aspect of
the arbitration or adjourn any pending deadlines.

 

(g)              The following time limits are to apply to any arbitration
arising out of or related to this Agreement: Discovery is to be completed within
45 days of the service of the arbitration demand, (b) the evidentiary hearing on
the merits (“Hearing”) is to commence within 60 days of the service of the
arbitration demand. At the Hearing, each side is to be allotted 1 day for
presentation of direct evidence and for cross examination. The award shall be
rendered within 45 days of the close of the Hearing or within 45 days of service
of post-hearing briefs if the Arbitrator directs the service of such briefs.
Failure to meet any of the foregoing deadlines will not render the award
invalid, unenforceable or subject to being vacated. The Arbitrator, however, may
impose appropriate sanctions and draw appropriate adverse inferences against the
party primarily responsible for the failure to meet any such deadlines.

 

(h)            The Arbitrator must agree to abide by this Section 5.12 before
accepting appointment.

 

(i)              Each party acknowledges and agrees that any controversy which
may arise under this Agreement is likely to involve complicated and difficult
issues and, therefore, EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT,
THE NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

(j)                 The parties hereto agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties hereto shall be entitled, in addition to any
other remedies available at law or in equity or otherwise, to seek specific
performance of the terms hereof.

 

7.7           Notices.  All notices and other communications hereunder will be
in writing and will be deemed given when delivered personally or by an
internationally recognized courier service, such as DHL, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):

 

11

--------------------------------------------------------------------------------


 

(a)   

If to GECM:

Great Elm Capital Management, Inc.

 

 

200 Clarendon Street, 51st Floor

 

 

Boston, MA 02116

 

 

Attention: General Counsel

 

(b)

If to MAST:

MAST Capital Management, LLC

 

 

200 Clarendon Street, 51st Floor

 

 

Boston, MA 02116

 

 

Attention: General Counsel

 

7.8                               No Third Party Beneficiaries.  Except with
respect to the Indemnified Parties, this Agreement is solely for the benefit of
the parties, and no other Person will be entitled to rely on this Agreement or
to anticipate the benefits of this Agreement as a third party beneficiary
hereof.

 

7.9                               Further Assurances. Each Party covenants and
agrees that, without any additional consideration, it shall execute and deliver
any further legal instruments and perform any acts that are or may become
necessary to effectuate this Agreement.

 

7.10                        Assignment.  No party may assign, delegate or
otherwise transfer this Agreement or any rights or obligations under this
Agreement in whole or in part (whether by operation of law or otherwise),
without the prior written content of the other parties.  Subject to the
foregoing, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.  Any assignment in violation of this Section 7.10 will be null and
void.

 

7.11        No Waiver.  No failure or delay in the exercise or assertion of any
right hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, or create an estoppel with respect to any breach of any
representation, warranty or covenant herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right.  All rights and remedies under this Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

 

7.12        Severability.  Any term or provision hereof that is held by a court
of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction.  If the final judgment of a court
of competent jurisdiction or other authority declares any term or provision
hereof invalid, void or unenforceable, the court or other authority making such
determination will have the power to and will, subject to the discretion of such
body, reduce the scope, duration, area or applicability of the term or
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

7.13        Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes all prior and contemporaneous agreements,
negotiations, arrangements, representations and understandings, written, oral or
otherwise, between the parties with respect to the subject matter hereof.

 

7.14        Counterparts.  This Agreement may be executed in one or more
counterparts (whether delivered by electronic copy or otherwise), each of which
will be considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party.  Each party need not sign the same counterpart.

 

12

--------------------------------------------------------------------------------


 

7.15        Construction and Interpretation.  When a reference is made in this
Agreement to a section or article, such reference will be to a section or
article of this Agreement, unless otherwise clearly indicated to the contrary. 
Whenever the words “include,” “includes” or “including” are used in this
Agreement they will be deemed to be followed by the words “without limitation”. 
The words “hereof,” “herein” and “herewith” and words of similar import will,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article and section
references are references to the articles and sections of this Agreement, unless
otherwise specified.  The plural of any defined term will have a meaning
correlative to such defined term and words denoting any gender will include all
genders and the neuter.  Where a word or phrase is defined herein, each of its
other grammatical forms will have a corresponding meaning.  A reference to any
legislation or to any provision of any legislation will include any
modification, amendment, re-enactment thereof, any legislative provision
substituted therefore and all rules, regulations and statutory instruments
issued or related to such legislation.  If any ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.  No prior draft of this Agreement will be used in the interpretation
or construction of this Agreement.  The parties intend that each provision of
this Agreement will be given full separate and independent effect.  Although the
same or similar subject matters may be addressed in different provisions of this
Agreement, the parties intend that, except as expressly provided herein, each
such provision will be read separately, be given independent significance and
not be construed as limiting any other provision of this Agreement (whether or
not more general or more specific in scope, substance or content).  Headings are
used for convenience only and will not in any way affect the construction or
interpretation of this Agreement.  References to documents includes electronic
communications.

 

7.16      Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, shareholder, Affiliate, agent, attorney or
representative of either Party or their Affiliates shall have any liability for
any obligations or liabilities of GECM or MAST, respectively, under this
Agreement or for any claims based on, in respect of, or by reason of, the
transactions contemplated by this Agreement.

 

7.17      Definitions.  Unless the context otherwise requires, the following
terms have the following respective meanings:

 

(a)          “Affiliate” is defined in Rule 12b-2 of the Securities Exchange Act
of 1934.

 

(b)          “Force Majeure” means, with respect to a Party, any event or
circumstance, regardless of whether it was foreseeable, that was not caused by
that Party and that prevents such Party from complying with any of its
obligations under this agreement, on condition that such Party that uses
reasonable efforts to do so.

 

(c)           “Governmental Entity” means any supranational, national, foreign,
federal, state or local government or subdivision thereof, or governmental,
judicial, legislative, executive, administrative, arbitral or regulatory
authority, agency, commission, tribunal or body.

 

13

--------------------------------------------------------------------------------


 

(d)          “Law” means any federal, state, local or foreign law (including
common law), statute, ordinance, regulation, judgment, order, decree,
injunction, arbitration award, franchise, license, agency requirement or permit
of any Governmental Entity.

 

(e)           “Parties” means MAST and GECM.  For purposes of cost allocations,
references to a Party shall include such Party and its affiliates to whom it is
providing services and investment vehicles managed by or advised by such Party.

 

(f)           “Representatives” means the directors, officers, employees,
managers, members, partners, agents, potential financing sources or advisors
(including attorneys, accountants, investment bankers and consultants) of a
Party.

 

14

--------------------------------------------------------------------------------


 

The parties have caused this Agreement to be duly executed and delivered as of
the date first written above.

 

MAST CAPITAL MANAGEMENT LLC

 

 

 

By:

/s/ David J. Steinberg

 

Name:

David J. Steinberg

 

Title:

Managing Member

 

 

 

 

GREAT ELM CAPITAL MANAGEMENT, INC.

 

 

 

By:

/s/ Peter A. Reed

 

Name:

Peter A. Reed

 

Title:

Chief Investment Officer

 

 

--------------------------------------------------------------------------------